Citation Nr: 1232246	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disorder, claimed as secondary to the service-connected right hip disability, and if so whether service connection for a left hip disorder should be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression secondary to the service-connected right hip disability.

3.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to the service-connected right hip disability.

4.  Entitlement to service connection for a disorder of the bilateral hands and wrists, claimed as secondary to the service-connected right hip disability.

5.  Entitlement to a rating higher than 10 percent for the service-connected right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2011 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing held at the RO ("Travel Board" hearing).  A transcript of his testimony is of record.

The rating decision on appeal denied service connection specifically for depression.  However, during the course of the appeal the United States Court of Appeals for Veterans Claims (Court) issued a ruling that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as one for service connection for any acquired psychiatric disorder, as reflected on the title page. 

The Board's decision regarding reopening the previously-denied claim of entitlement to service connection for a left hip disorder is set forth below.  The other issues on appeal, including entitlement to service connection for left hip disorder on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 
FINDINGS OF FACT

1.   Service connection for a left hip disorder was denied by a rating decision in May 1996, and reopening of the claim was denied in a rating decision in July 1998; the Veteran did not appeal or submit material evidence within one year of these rating decisions.

2.  Evidence added to the record since July 1998 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the finally denied claim of entitlement to service connection for a left hip disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board finds the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his request to reopen the previously-denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

The Veteran filed a claim for secondary service connection for a left hip disorder in January 1996.  In February 1996 the RO issued a rating decision that denied service connection for a left hip disorder, claimed as secondary to a right hip disorder, based on a determination the Veteran had not submitted medical evidence establishing a causal relationship between the claimed left hip disorder and the service-connected right hip disability.  At that time, the RO considered the Veteran's service treatment records and VA treatment reports dated from 1995 to 1996. The Veteran was notified of the decision by a letter dated in February 1996.

Thereafter, the RO received a VA examination of the hips that had been performed in March 1996.  The RO thereupon readjudicated the claim for service connection for a left hip disorder and issued a rating decision in May 1996 that continued the previous denial for the same reason (no medical evidence of a causal relationship).  The Veteran was notified of the denial by a letter dated in May 1996, but he did not submit an appeal or submit any evidence material to the claim within a year after the rating decision.

The Veteran submitted a new claim for secondary service connection for a left hip disorder in March 1998.  In July 1998 the RO issued a rating decision denying reopening of the claim, based on a determination that new and material evidence had not been presented since the previous denial.  The Veteran was notified of the new denial by letter in August 1998, but again he did not submit an appeal or any material evidence within one year of the rating decision.

The July 1998 rating decision was the last denial of service connection on any basis prior to receipt of the instant claim in August 2008.  As the Veteran did not submit an appeal or material evidence within one year of that decision, the Board finds the July 1998 rating decision to be final.  38 C.F.R. §§ 3.156(b), 20.302.

Evidence received since the July 1998 rating decision includes the Veteran's testimony before the Board describing how his left hip is aggravated by his service-connected right hip disability.  As noted above, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus, supra.  Additionally, the Court in Shade held that "a veteran's testimony should not be rejected as not being material solely because he is a lay person" and directed that the appellant's claim be reopened on that basis.  Shade, 24 Vet. App. at 122-23.  The Shade Court further held that 3.156(a) must be read as "creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim".  The evidence of record presents such a case here.  Shade, 24 Vet. App. at 117.  The Veteran's testimony cited above is "new" and "material".  The Veteran's appeal is granted only to this extent.

ORDER

New and material evidence having been received, the request to reopen the claim for service connection for a left hip disorder is granted.

(CONTINUED ON THE NEXT PAGE)

REMAND

Additional development is needed prior to further disposition of the claims.

The Veteran seeks the assignment of a rating in excess of 10 percent for his right hip disability.  He avers that he experiences increased pain, instability, and weakness.  He maintains that his abilities to walk, stand, bend and sit have decreased, and that he uses a cane and crutches to aid with ambulation.  A review of the record reveals that the Veteran's last VA examination of the service-connected right hip disability was performed in December 2008.  Given the Veteran's current complaints and the staleness of the last VA examination report, a remand is required in order to afford the Veteran a new examination that accurately records the current severity of his disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Also, the Veteran has claimed service connection for several disorders as secondary the service-connected right hip disability (specifically, he asserts that disorders of the left hip, bilateral knees, bilateral hands and wrists and an acquired psychiatric disorder are caused or aggravated by the right hip disability).  In essence, the Veteran asserts that his altered gait caused or aggravates his disorders of the left hip and knees.  He maintains that the use of his cane and crutches for the right hip caused or aggravates his bilateral hands and wrists disorders.  Finally, because of the pain associated with his right hip, he maintains that he is depressed or has a psychiatric disorder.  A review of the record reveals that the Veteran has not been afforded an adequate, current VA examination to determine the etiology of these disorders; thus, a remand is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
In the January 2010 Statement of the Case, the RO noted that the Veteran's VA medical records dated from 1996 to 2010 (electronic and paper copy) were reviewed.  It is acknowledged that in 2011, the Veteran, via his representative, submitted additional VA medical reports dated in 2011.  However, the records dated in 2010 are not of record, nor have they been scanned into the Veteran's Virtual Record.  Additional development in this regard is needed.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Ask the Veteran if he has received any VA or non-VA medical treatment pertinent to the claims on appeal since January 2010 to the present.  If so, obtain and associate with the claims file the identified VA and non-VA treatment records which are not currently of record.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records

2.  The Veteran should be scheduled for a VA orthopedic examination to determine the current severity of the service-connected right hip disability and the etiology of any current disorders of the left hip, bilateral knees, and bilateral hands and wrists.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a) For the service-connected right hip disorder, the examiner should state his or her medical findings in terms conforming to the applicable rating criteria.  The examiner should undertake range of motion studies for the right hip, noting the measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion

Additionally, to the extent possible, the examiner should provide an opinion concerning the impact of the service-connected right hip disability on the Veteran's ability to work and his activities of daily living.  

b) For any current disorders of the left hip, bilateral knees and bilateral wrists and hands, the examiner should identify all disorders present.  Thereafter, he or she should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any disorder identified is (i) directly related to or dates back to the Veteran's military service, or (ii) proximately caused by the service-connected right hip disability, or, alternatively, aggravated (permanently increased in severity beyond the normal progress of the disease) by the service-connected right hip disability.  

It is noted that VA will not concede that a non-service-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the non-service-connected condition is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected condition.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained. 

2.  The Veteran should also be afforded an examination by a VA examiner having sufficient expertise to determine the etiology of any present acquired psychiatric disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the file, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disorder is (i) directly related to or dates back to the Veteran's military service, or (ii) proximately caused by the service-connected right hip disability, or, alternatively, if such disorder is aggravated (permanently increased in severity beyond the normal progress of the disease) by the service-connected hip disability.  

An explanation of the basis for any opinion provided should be included in the examination report. 

3.  After completion of the above, review the expanded record and determine if any benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


